Citation Nr: 1723510	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  11-26 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a schedular disability rating in excess of 70 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1969 to January 1972, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a hearing via videoconference before the undersigned Veterans Law Judge in June 2015.  A transcript of the hearing is of record.

The issue was before the Board in November 2015, at which time it was remanded for further evidentiary development.  Subsequently, in an April 2016 rating decision, the RO granted a total disability rating based on individual unemployability (TDIU), effective April 1, 2008.  A review of the claims file shows that the Veteran first met the schedular criteria for TDIU on January 1, 2008, and continued to remain employed as a mechanic supervisor until March 31, 2008.  Thus, any claim for a TDIU prior to April 1, 2008, is inapplicable.

FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD has more nearly approximated occupational and social impairment deficiencies in most areas such as work, school, family relationships, and mood due to symptoms of irritability, social isolation, chronic sleep impairment, depression, and anxiety. 

CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  This assists in determining, among other things, entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's service-connected PTSD is currently evaluated at 70 percent disabling under 38 C.F.R. § 4.130, DC 9411, the General Rating Formula for Mental Disorders.  A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2016).

The symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board will consider whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code," and, if so, the "equivalent rating will be assigned."  Id.  In Vazquez-Claudio v. Shinseki, the Federal Circuit held that a Veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." 713 F.3d 112, 117 (Fed. Cir. 2013) ("Reading [38 C.F.R. §§ 4.126 and 4.130] together, it is evident that the 'frequency, severity, and duration' of a Veteran's symptoms must play an important role in determining his disability level.").

VA medical records from 2008 to the present from both outpatient treatment and a residential rehabilitation program indicate a diagnosis of PTSD and a secondary diagnosis of alcohol use disorder with ongoing symptoms of irritability and outbursts of anger, decreased social functioning, chronic sleep impairment, depression, inability to maintain relationships, anxiety, and suicidal ideation.  Such symptoms were consistently noted by the Veteran and observed by clinicians.

The Social Security Administration determined in June 2008 that the Veteran was disabled and eligible for disability benefits due to PTSD and a back condition, as of September 2007.  In a statement submitted with the application for benefits, the Veteran's fiancée summarized the Veteran's isolating behavior, sleep impairment, neglect of personal grooming and cleaning of his residence, avoidance of crowds and social situations, and loss of interest in activities.

An August 2008 VA examination report concluded that the Veteran had reduced reliability and productivity due to PTSD symptoms, including hypervigilance, irritability, and avoidance behaviors.  The Veteran was undergoing group therapy and medication management for his symptoms.

The Veteran entered a psychiatric residential rehabilitation program in September 2009 to address both his PTSD symptoms and alcohol use disorder.

A January 2015 VA examination report found a diagnosis of PTSD and a secondary diagnosis of alcohol use disorder.  It was determined that the Veteran experienced occupational and social impairment with reduced reliability and productivity.

The Veteran testified at a June 2015 videoconference hearing during which he described his tendency to isolate himself and avoid social interactions, his irritability, his difficulties sleeping, and the challenges he felt he had in expressing his symptoms appropriately to VA examiners.  He also discussed difficulties he has had finding the right medications to treat his symptoms. 

The Veteran continues to undergo psychiatric treatment through VA providers mostly in the form of individual counseling and medication management.

The Board finds that throughout the appeal period, the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas due to symptoms such as depressed mood, irritability, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, suspiciousness, isolation, anxiety, avoidance, suicidal ideation, and exaggerated startle response.  This analysis most closely approximates a 70 percent disability rating.

The symptoms noted in the January 2015 VA examination report, regular treatment records, and the Veteran's own testimony do not indicate that the Veteran's symptoms rise to the severity, frequency, and duration required for a 100 percent rating.  At no point in the claims file was evidence found of persistent delusions or hallucinations, persistent danger of hurting self or others, disorientation to time or place, or memory loss for names of close relatives, own occupation or own name, nor was evidence of a similar type and degree of such symptoms found.  As such, nothing in the Veteran's treatment history supports a finding of total occupational and social impairment.  Although the Veteran's fiancée noted his occasional neglect of hygiene and care for his home and the Veteran has stated that he has experienced passive suicidal ideation, the disability picture is most strongly characterized by difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, unprovoked irritability with periods of violence, suspiciousness, depressed mood, anxiety, and chronic sleep impairment.  That picture most closely approximates the criteria for a 70 percent disability evaluation.

The Board recognizes that the Veteran believes he is entitled to a higher rating.  However, his lay testimony regarding his symptoms is outweighed by the competent and credible medical evidence that evaluates the extent of impairment due to PTSD based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners and treating medical professionals have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment of the Veteran's service connected condition.

The preponderance of the most probative evidence is against the assignment of a higher rating for the Veteran's service-connected PTSD.  Although the Veteran exhibited some of the symptoms listed under the criteria for a 100 percent rating, the above analysis reflects that his symptoms did not more nearly approximate the criteria for a 100 percent rating. 

In light of the holding of the Court in Hart, the Board has considered whether the Veteran is entitled to additional "staged" ratings for his psychiatric condition.  As reflected in the decision above, the Board has not found any additional variation in his symptomatology or clinical findings that would warrant the assignment of any other staged rating for his condition than is already contained in the record.

Because the preponderance of the evidence is against an allowance of an evaluation in excess of 70 percent for the service-connected PTSD, the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b).  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

ORDER

A disability rating in excess of 70 percent for PTSD is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


